
	

114 HR 1581 IH: VETS Act of 2015
U.S. House of Representatives
2015-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1581
		IN THE HOUSE OF REPRESENTATIVES
		
			March 24, 2015
			Mr. Gallego (for himself and Mr. Zinke) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude from gross income the discharge of certain
			 student loans of deceased or disabled veterans.
	
	
 1.Short titleThis Act may be cited as the Veterans Education Tax Security Act of 2015 or the VETS Act of 2015. 2.Discharge of certain student loans of deceased or disabled veterans excluded from gross income (a)In generalSection 108(f) of the Internal Revenue Code of 1986 is amended by adding to the end the following new paragraph:
				
					(5)Discharge of certain student loans of deceased or disabled veterans excluded from gross income
 (A)In generalIn the case of— (i)any veteran or member of the Armed Forces who dies,
 (ii)any veteran whom the Secretary of Veterans Affairs determines has a service connected disability rated as total, or
 (iii)with respect to any loan made to an individual described in clause (i) or (ii), any cosigner of such loan,
							gross income shall not include any amount received under 437(a) of the Higher Education Act of
 1965.(B)Certain parental loansIn the case of a parent of a member of the Armed Forces who dies, gross income shall not include any amount received under 437(d) of the Higher Education Act of 1965..
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2014.  